PER CURIAM.
Florida Rule of Civil Procedure 1.500(b) states that if a party has filed or served any paper in an action, that party is entitled to notice of the opposing party’s application for default. In this case, appellant/defendant had filed a motion to dismiss the action; thus, appellee/plaintiff’s failure to produce a certificate showing proof that he notified appellant of his application for a default judgment, Fla.R.Civ.P. 1.080(f), is grounds to vacate the trial court’s order granting default. Carson v. Lee, 450 So.2d 930 (Fla. 2d DCA 1984); Kiaer v. Friendship, Inc., 376 So.2d 919 (Fla. 3d DCA 1979).
Reversed.